13 Mich. App. 52 (1968)
163 N.W.2d 679
PEOPLE
v.
JACKSON.
Docket No. 3,490.
Michigan Court of Appeals.
Decided August 28, 1968.
*53 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Paul E. Braunlich, Prosecuting Attorney, for the people.
Thomas W. Prudden, for defendant on appeal.
T.G. KAVANAGH, J.
In this cause, on order of the Michigan Supreme Court, counsel was appointed for the defendant for the purpose of assistance in appropriate post-conviction proceedings. Such counsel made two motions, one for the disqualification of the judge who accepted defendant's plea and one for the withdrawal of the plea.
The judge who accepted the plea stated that he withdrew voluntarily and the first motion for disqualification was accordingly granted. The second motion for withdrawal of the plea was denied without an evidentiary hearing on the matters asserted as grounds for withdrawal of the plea.
In our view the matters asserted as grounds for the withdrawal of the plea, viz.: that the plea was induced by threats and promises made by police officers, could only be established by an evidentiary hearing, and if established would require the grant of the motion to withdraw the plea.
To deny the motion without such hearing was an abuse of discretion.
Reversed and remanded for a hearing on the voluntariness of the plea.
LEVIN, J., concurred with T.G. KAVANAGH, J.
QUINN, P.J. (dissenting).
The arraignment and sentence transcripts establish that defendant pleaded *54 guilty freely, voluntarily and understandingly, and demonstrate affirmatively that he did not plead because of any pressure, force, promise or against his will. In addition, defendant acknowledged that he was treated properly by the officers and further acknowledged his participation in the crime with which he was charged. It is my view that his present self-serving assertion that the plea was induced by threats and promises made by police officers, without some corroborating evidence, does not refute that which the transcripts establish nor does it form a basis for ordering an evidentiary hearing as to such assertion.
Defendant raises 2 other issues on appeal, neither of which merits discussion.
I vote to affirm.